Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
This Office Action is in response to a communication made on January 28, 2021.
Claim(s) 1, 2 and 4-18 are pending in this office action.
No Claims are new or currently amended.
Claim 3 is cancelled.

Previous Rejections Withdrawn
Claim Rejections - Double Patenting
The Double Patenting rejections of claims 1, 2, 4 and 13-15 are hereby withdrawn based on the filing of the Terminal Disclaimer on 01/28/2021.

Allowable Subject Matter
Claims 1, 2 and 4-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D. MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M - Th:  8-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bates Kevin can be reached on (571)-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLARENCE D MCCRAY/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458